Supreme Court of Florida
                             ____________

                             No. SC21-29
                             ____________

IN RE: AMENDMENTS TO FLORIDA RULE FOR CERTIFIED AND
          COURT-APPOINTED MEDIATORS 10.140.

                          August 26, 2021

PER CURIAM.

     The Supreme Court Committee on Alternative Dispute

Resolution Rules and Policy (Committee) proposes amending the

Florida Rules for Certified and Court-Appointed Mediators by

creating new rule 10.140 (Operating Procedures and Authority). 1

We have jurisdiction 2 and adopt the new rule as proposed.




     1. The Committee proposes the amendments pursuant to In re
Committee on Alternative Dispute Resolution Rules and Policy –
Responsibilities, Membership and Appointments, Fla. Admin. Order
No. AOSC20-59 (June 29, 2020), which directs the Committee to
“[m]onitor court rules governing alternative dispute resolution
procedures and recommend to the Court necessary amendments.”

     2. See art. V, § 2(a), Fla. Const.; § 44.106, Fla. Stat. (2020).
     The Committee voted unanimously to approve proposed new

rule 10.140. After the Committee filed the proposed new rule with

the Court, the Court published the proposal for comment.

However, no comments were received.

     New rule 10.140 will authorize the Committee to promulgate,

adopt, and amend operating procedures regarding training

standards and procedures for certified mediation training programs,

requirements for continuing mediator education for certified

mediators, administrative procedures governing the certification

and renewal of mediators, and any other procedures necessary to

implement the rules.

     Accordingly, the Florida Rules for Certified and Court-

Appointed Mediators are amended as reflected in the appendix to

this opinion. New language is indicated by underscoring. The

amendments shall take effect immediately upon the release of this

opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THIS AMENDMENT.


                                -2-
Original Proceeding – Florida Rules for Certified and Court-
Appointed Mediators

Judge Michael S. Orfinger, Chair, Committee on Alternative Dispute
Resolution Rules and Policy, Daytona Beach, Florida; and Juan R.
Collins, Senior Attorney, Dispute Resolution Center, Tallahassee,
Florida,

     for Petitioner




                                -3-
                           APPENDIX

   Florida Rules for Certified and Court-Appointed Mediators

PART I.   MEDIATOR QUALIFICATIONS

RULE 10.140. OPERATING PROCEDURES AND AUTHORITY

     The Committee on Alternative Dispute Resolution Rules and
Policy shall have authority to promulgate, adopt, and amend
operating procedures regarding:

    (a) training standards and procedures for certified mediation
    training programs;

    (b) requirements for continuing mediator education for
    certified mediators;

    (c) administrative procedures governing the certification and
    renewal of mediators; and

    (d) any other procedures necessary to implement these rules.




                              -4-